Citation Nr: 1442918	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with traumatic arthritis. 

2. Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to March 15, 2012.


REPRESENTATION

Veteran represented by:	Michael L. Boylan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1976 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a videoconference hearing which was chaired by the undersigned Acting Veterans Law Judge (AVLJ) in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In June 2010, the Board remanded the Veteran's claims.  In a June 2012 rating decision, the RO awarded the Veteran entitlement to TDIU effective March 15, 2012.  The Veteran's low back disability claim was denied in an April 2012 supplemental statement of the case (SSOC). The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that a December 2011 rating decision granted the Veteran service connection for radiculopathy of the right lower extremity and assigned a 20 percent disability rating, effective December 19, 2005.  As evidenced by the claims folder, the Veteran did not express disagreement with either the assigned disability rating or effective date.  Accordingly, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to TDIU prior to March 15, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected low back disability is manifested by pain, flare-ups, and limitation of motion; unfavorable ankylosis of the thoracolumbar spine is not shown.

2.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his low back disability.

3.  From September 11, 2010, the Veteran's lumbar spine disability is manifested by no more than moderate incomplete paralysis of the left lower extremity; prior to this date, the evidence does not show impairment of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain with traumatic arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243 (2013).

2.  From September 11, 2010, the criteria for a 20 percent disability rating, and no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his low back disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain any outstanding medical treatment records as well as provide the Veteran with a VA examination for his low back disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records have been obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination for his low back disability in September 2010, and a report of the examination was associated with his claims folder.  The Veteran's low back disability claim was readjudicated via an April 2012 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's low back disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in December 2005, and notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the disability rating and effective-date elements of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO most recently readjudicated the Veteran's claim in an April 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and postservice VA treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's low back symptomatology and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's low back disability.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in January 2006, November 2009, September 2010, and January 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the January 2006 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his low back disability.  A physical examination was then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a videoconference hearing before the undersigned in May 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for the Veteran's low back disability.

Higher evaluation for low back disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5293 [arthritis; intervertebral disc syndrome].  See 38 C.F.R. § 4.71a (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  

The evidence of record indicates that the Veteran has been diagnosed with lumbar spondylosis and degenerative disc disease of the lumbosacral spine.  See, e.g., the September 2010 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Schedular rating

The Veteran's low back disability is currently evaluated 40 percent disabling.  To warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

The Veteran was afforded a VA examination in January 2006.  He complained of low back pain which required use of medication and a weight belt for treatment.  He also reported moderate fatigue and spasm as well as mildly decreased motion and stiffness.  He did not report weakness.  He used a cane for ambulation and was able walk up to a quarter of a mile.  He reported that his low back disability has no effect on feeding, bathing, dressing, toileting, or grooming; moderate effect on shopping; severe effect on exercise, chores, and traveling; and prevents him from playing sports.  

Upon physical examination of the Veteran's lumbar spine, the VA examiner reported that the Veteran's head position and posture was normal.  However, he walked with a limp.  There was no evidence of gibbus, list, lumbar flattening, scoliosis, or reverse lordosis, although there was mild kyphosis and lumbar lordosis.  The examiner specifically noted no findings of ankylosis.  There were no findings of spasm, atrophy, guarding, or weakness.  There were findings of pain with motion and tenderness.  Range of motion testing of the Veteran's lumbar spine, both active and passive, showed 65 degrees flexion with pain at 65 degrees, 30 degrees extension with pain at 30 degrees, 35 degrees left lateral flexion with pain at 35 degrees, 30 degrees right lateral flexion with pain at 30 degrees, and 30 degrees right and left rotation with pain at 30 degrees.  The examiner noted that there was no additional loss of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed the Veteran with arthritis of the lumbar spine.

The Veteran was afforded an additional VA examination in September 2010.  He reported flare-ups which occurred weekly, lasted hours, and were severe in nature.  The flare-ups were precipitated by increased activities and use and were alleviated by rest, hot water, and medication.  He also reported pain, decreased motion, stiffness, weakness, and spasm.  He did not report fatigue.  He continued use of a cane as well as a brace.  The Veteran noted that when he worked, his low back disability caused inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the upper and lower extremities, and pain.  He also noted that the low back disability had moderate effect on chores, driving, bathing, grooming, toileting, and recreational activities; severe effect on exercise; and prevented him from traveling.

Upon examination, the VA examiner reported that the Veteran's posture and head position was normal.  However, the Veteran leaned towards his left side.  There were no findings of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis.  The examiner noted guarding, pain with motion, and tenderness.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 35 degrees with objective evidence of pain on active range of motion.  The examiner reported that pain developed at 60 degrees flexion, 20 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees left rotation, and 35 degrees right rotation.  Although there was objective evidence of pain following repetitive motion, the examiner reported no additional limitations after three repetitions of range of motion.  An X-ray report of the Veteran's lumbar spine revealed that the lumbar spine series demonstrated loss of normal lumbar curvature with multi-level osteophytes and decreased disc spaces at L3-4, L4-5, and L5-S1.  The examiner diagnosed the Veteran with lumbar spondylosis and degenerative disc disease of the lumbosacral spine.    

The Veteran also reported his complaints of low back pain at the May 2010 Board hearing.  He also testified that he used a weightlifting belt and a cane as well as ankle braces and a bi-pad to keep his legs straight.  See the May 2010 Board hearing transcript, pgs. 3-4.  He also used medication for treatment.  Id.

The Board record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 50 percent disability rating.  With respect to unfavorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  As such, a 50 percent disability rating of the Veteran's low back is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his low back disability, notably his difficulty in ambulating as well as the effects of the low back disability on daily activities.  Further, he reported that he experiences pain and reports flare-ups as a result of his low back disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which results in unfavorable ankylosis of the thoracolumbar spine.  In particular, the January 2006 and September 2010 VA examination reports indicate that the Veteran's lumbar spine is mobile.  Notably, the VA examiners specifically reported that the Veteran did not evidence ankylosis of the lumbar spine.    

No competent medical opinions contradictory to that of the January 2006 and September 2010 VA examiners are of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 40 percent rating adequately compensates the Veteran for any functional impairment attributable to his low back disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Veteran has complained of bowel and bladder impairment as well as erectile dysfunction due to his low back disability.  See, e.g., the May 2010 Board hearing transcript, page 9.  However, the competent and probative evidence of record does not reflect that these conditions are manifestations of the low back disability.  Notably, the Veteran was afforded a VA genitourinary examination in November 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner noted that the Veteran suffers from nocturia and frequency urinating, bowel dysfunction, and erectile dysfunction.  The examiner concluded that the Veteran's bladder impairment is not related to his low back disability.  The examiner specifically reported that the Veteran's reported nocturia and frequency urinating are more likely due to his diabetes mellitus, type II, and his chronic prostatitis.  The examiner also concluded that the Veteran's bowel dysfunction is not related to the low back disability.   The examiner noted that review of the Veteran's medical history revealed diverticulitis, although there was no link to a low back disability.  Moreover, the examiner's opinion was based on the Veteran's report that other than mild firmness, the Veteran's bowel movements are normal and occur once or twice a day.  The examiner finally concluded that the Veteran's erectile dysfunction is not related to the low back disability.  On the contrary, the examiner reported that the Veteran has multiple risk factors for his erectile dysfunction, such as age, remote history of smoking and alcohol use, chronic mild prostatitis, hypertension, hyperlipidemia, diabetes, and severe right hip degenerative joint disease.  There was no evidence that the low back disability caused erectile dysfunction.  
The Board also notes that during the September 2010 VA examination, the Veteran reported urinary urgency, frequency, and nocturia as well as erectile dysfunction.  However, the VA examiner reported after consideration of the Veteran's medical history that these conditions are unrelated to the low back disability.  The examiner further reported that the Veteran's erectile dysfunction is likely multifactorial, but given his erections while taking vardenafil, the effect due to the low back disability was likely minimal.  The Board further notes that the Veteran reported regular bowel movements and denied incontinence and obstipation.

The Board observes that there is no medical opinion contrary to the November 2009 and September 2010 VA examiners.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence that his low back disability is manifested by bowel impairment, bladder impairment, or erectile dysfunction.  The Board finds that the Veteran as a lay person is not competent to associate any of these claimed disabilities to his low back disability.  That is, the Veteran is not competent to opine on matters such as the manifestations of his low back disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to manifestations of his low back disability involving bowel impairment, bladder impairment, and erectile dysfunction to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claims are not competent evidence of manifestations of his low back disability.  

Accordingly, the Board finds that the competent and probative evidence of record is against a finding that the Veteran's bowel impairment, bladder impairment, and erectile dysfunction are manifestations of his low back disability.

The Board notes that the Veteran has complained of pain radiating to his left lower extremity.  Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Based on review of the evidence of record, the Board finds that from September 11, 2010, a 20 percent disability rating is warranted for neuropathy of the left lower extremity.  At that time, the Veteran was afforded a VA examination for his low back disability, and a neurological examination was also conducted.  Pertinently, the VA examiner reported dysthesias, in particular subjective numbness at the great and second toe at the digital tip.  Further, a Lasegue's test was positive.  Moreover, during a VA neurological examination in January 2011, the VA examiner reported left knee and ankle jerk at 0.  Pertinently, the examiner characterized the impairment of the left lower extremity as "moderate."  The Board therefore finds that a 20 percent disability rating for neuropathy of the left lower extremity is warranted from September 11, 2010.  The Board further finds that a disability rating in excess of 20 percent is not warranted during this period as the competent and probative evidence does not indicate moderately severe incomplete paralysis which is required for the higher 40 percent disability rating.  In this regard, the Board notes that the Veteran requires use of a cane for ambulation.  Notably, however, reflex and motor examinations for the left lower extremity during the September 2010 VA examination were normal.  Also, the January 2011 VA examiner reported that vibration, pain/pinprick, position sense, and light touch testing of the left lower extremity were normal.  Left ankle dorsiflexion, ankle plantar flexion, and great toe extension were reported at 5.  As such, the Board finds that the Veteran is entitled to a 20 percent disability rating for neuropathy of the left lower extremity as secondary to the low back disability from September 11, 2010.  

The Board further finds that the Veteran is not entitled to a separate disability rating for radiculopathy of the left lower extremity prior to September 11, 2010.  Crucially, the objective evidence does not document neurological impairment of the left lower extremity prior to this date.  Indeed, the January 2006 VA examination revealed a normal neurological evaluation of the left lower extremity.  Further, multiple VA neurological evaluations reveal essentially normal findings.  See, e.g., a VA  treatment record dated February 2009.  

With regard to radiculopathy of the right lower extremity, as discussed above, the Veteran was awarded a 20 percent disability rating for this disability effective December 19, 2005 in the aforementioned June 2012 rating decision.  However, he has not filed a notice of disagreement with the assigned disability rating.  As such, whether the Veteran is entitled to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity is not for consideration.  

The Board additionally notes that although the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his low back disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected low back disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's low back disability was more or less severe during the appeal period.  Specifically, as discussed above, the January 2006 and September 2010 VA examination reports as well as statements from the Veteran indicate that his low back limitation of motion has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran an increased disability rating for any time from December 2004 to the present. 

Extraschedular consideration

The Veteran has submitted no evidence showing that his low back disability with associated radiculopathy of the right and left lower extremities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that these disabilities have necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disability with associated right and left radiculopathy of the lower extremities, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 40 percent disability rating for the low back disability and 20 percent disability ratings for associated radiculopathy of the right and left lower: 40 percent for degenerative joint disease of the right hip; 20 percent for impairment of the thigh; and a noncompensable evaluation for hip extension.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected low back disability and associated right and left radiculopathy of the lower extremities result in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's low back disability which results in limitation of motion as well as his radiculopathy of the right and left lower extremities which results in moderate incomplete paralysis. 38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
ORDER

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with traumatic arthritis is denied. 

Entitlement to a separate 20 percent disability rating for moderate incomplete paralysis of the left lower extremity is granted from September 11, 2010, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

TDIU prior to March 15, 2012

As discussed in the June 2010 Board remand, the Board assumed jurisdiction of a claim of entitlement to TDIU as part and parcel of the Veteran's claim of entitlement to an increased rating for a low back disability and remanded the matter for evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).  The Board further indicated that if the Veteran's claim of entitlement to TDIU is denied, a SSOC was to be issued to the Veteran.  

In the above-referenced June 2012 rating decision, the RO granted the Veteran's TDIU claim effective March 15, 2012. However, the Veteran's claim of entitlement to TDIU prior to March 15, 2012 was not addressed by the RO in a SSOC or any other rating decision.  Indeed, the Board finds that entitlement to TDIU prior to March 15, 2012 remains pending as part and parcel of the Veteran's claim for an increased rating for the service-connected low back disability as the Veteran has contended that he was unemployable due to the service-connected low back disability prior to this date.

As the Veteran's claim of entitlement to TDIU prior to March 15, 2012 has not yet been adjudicated by the agency of original jurisdiction as indicated by the Board in the June 2010 Board remand, the Board finds that remand for such is warranted.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim of entitlement to TDIU prior to March 15, 2012.  If the claim remains denied, issue a SSOC to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


